Exhibit 10.3

Execution Version

AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Amendment”) dated as of November 18, 2019, is entered into among
SAExploration, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party hereto, and the Lenders party hereto, and amends that certain Third
Amended and Restated Credit and Security Agreement dated as of September 26,
2018, entered into among the Borrower, the Guarantors party thereto, the Lenders
party thereto, and Cantor Fitzgerald Securities, as administrative agent and
collateral agent for the Lenders (in such capacities, the “Agent”) (as amended,
modified, supplemented and in effect on the date hereof, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders amend the Agreement in
accordance with Section 15.1 of the Agreement as provided herein;

WHEREAS, the Lenders party hereto constituting the “Required Lenders” have
agreed to consent to amend the Agreement subject to the terms and conditions
hereof.

NOW, THEREFORE, to comply with the provisions of the Agreement and in
consideration of the above premises, the parties covenant and agree as follows:

1. Amendment. The following defined term in Schedule 1.1a to the Agreement is
hereby amended and restated as follows:

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
(i) Purchase Money Indebtedness of Borrower, in an aggregate principal amount
outstanding at any one time not in excess of $$9,973,760.00 (less any principal
repayments made in respect thereof), evidenced by that certain Secured
Promissory Note, dated on or about November 18, 2019, by Borrower and made
payable to GTC, Inc. (together with its successors and assigns and subsequent
holders), entered into in connection with the purchase by Borrower of a 30,000
single channel GCL system and related equipment, and (ii) other Purchase Money
Indebtedness incurred after the Original Closing Date in an aggregate principal
amount outstanding at any one time not in excess of $1,000,000.

2. Conditions Precedent. This Amendment shall become effective immediately on
the date (the “Amendment No. 3 Effective Date”) on which each of the following
has occurred:

a) the Agent and the Lenders party hereto shall have received this Amendment,
duly executed by the Borrower, the Guarantors, and Lenders constituting the
Required Lenders; and



--------------------------------------------------------------------------------

b) the Loan Parties shall have paid or caused to be paid the reasonable and
documented fees and expenses of Paul, Weiss, Rifkind, Wharton & Garrison LLP as
counsel to the Lenders party hereto, as invoiced on or before the date hereof.

3. Confirmation of Compliance with Section 15.1 of the Agreement. The Borrower
and the Lenders party hereto hereby confirm that all of the actions required to
be taken by the Lenders and Borrower pursuant to Section 15.1 of the Agreement
have been taken in accordance with the provisions of such Section. The Borrower
confirms that entry into this Amendment is permitted under the Agreement, and is
not prohibited by the terms of the Intercreditor Agreement and the Junior
Documents (as defined in the Intercreditor Agreement).

4. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants that the execution and delivery of this Amendment and, after giving
effect to the amendments contained herein, the performance by each of them of
their respective obligations under the Agreement, in each case, are within its
powers, have been duly authorized, are not in contravention of applicable law or
the terms of its operating agreement or other organizational documents and
except as have been previously obtained, do not require the consent or approval
of any governmental body, agency or authority, and this Amendment and the
Agreement (as amended hereby) will constitute the valid and binding obligations
of the Loan Parties, as applicable, enforceable in accordance with their terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law).

5. Reference to and Effect on the Agreement. Each of the Loan Parties hereby
reaffirms, confirms, ratifies, covenants, and agrees to be bound by each of its
covenants, agreements, and obligations under the Agreement (as amended hereby),
and each other Loan Document previously executed and delivered by it. Each
reference in the Agreement to “this Agreement” or “the Loan Agreement” shall be
deemed to refer to the Agreement after giving effect to this Amendment. This
Amendment is a Loan Document.

6. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

7. Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of New York without giving effect to its principles of
conflicts of laws.

8. Guarantors Consent and Acknowledgement. The Guarantors, for value received,
hereby consent to the Borrower’s execution and delivery of this Amendment, and
the performance by the Borrower of its agreements and obligations hereunder.
This Amendment and the performance or consummation of any transaction that may
be contemplated under this Amendment, shall not limit, restrict, extinguish or
otherwise impair the Guarantors’ liabilities



--------------------------------------------------------------------------------

and obligations to Agent and/or Lenders under the Loan Documents (including
without limitation the Guaranteed Obligations). Each of the Guarantors
acknowledges and agrees that (i) the Guaranty to which such Guarantor is a party
remains in full force and effect and is fully enforceable against such Guarantor
in accordance with its terms and (ii) it has no offsets, claims or defenses to
or in connection with the Guaranteed Obligations, all of such offsets, claims
and/or defenses are hereby waived.

9. Reaffirmation. Each of the Loan Parties hereby (i) acknowledges and agrees
that all of its pledges, grants of securities interests and Liens and other
obligations under the Agreement and the other Loan Documents to which it is a
party are reaffirmed and remain in full force and effect on a continuous basis,
(ii) reaffirms (x) each Lien granted by it to the Agent for the benefit of the
Secured Parties, and (y) the guarantees (including the Guaranty) made by it
pursuant to the Agreement, and (iii) acknowledges and agrees that the grants of
security interests and Liens by and the guarantees of the Guarantors contained
in the Agreement and the other Loan Documents are, and shall remain, in full
force and effect on and after the Amendment No. 3 Effective Date. Except as
specifically modified herein, the Loan Documents and the Obligations are in all
respects ratified and confirmed (mutatis mutandis) and shall remain in full
force and effect in accordance with their terms.

10. Release. The Borrower and the Loan Parties (collectively, the “Releasing
Parties”) hereby release, acquit and forever discharge the Lenders party hereto
and their respective Lender-Related Parties (collectively, the “Released
Parties”) from and against any and all manner of actions, causes of action,
suits, debts, controversies, damages, judgments, executions, claims (including,
without limitation, crossclaims, counterclaims and rights of set-off and
recoupment) and demands whatsoever, whether known or unknown, whether asserted
or unasserted, in contract, tort, law or equity which any Releasing Party may
have against any of the Released Parties by reason of any action, failure to
act, matter or thing whatsoever arising from or based on facts occurring prior
to the date hereof that relate to the Agreement, the other Loan Documents, this
Amendment or the transactions contemplated thereby or hereby (except to the
extent arising from the willful misconduct or gross negligence of any Released
Parties), including but not limited to any such claim or defense to the extent
that it relates to (a) any covenants, agreements, duties or obligations set
forth in the Loan Documents or (b) any actions or omissions of any of the
Released Parties in connection with the initiation or continuing exercise of any
right or remedy contained in the Loan Documents or at law or in equity with
respect to the Loan Documents.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

BORROWER: SAEXPLORATION, INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Interim Chief Executive Officer GUARANTORS:
SAEXPLORATION HOLDINGS, INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Chief Executive Officer SAEXPLORATION SUB,
INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Interim Chief Executive Officer NES, LLC By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Interim Chief Executive Officer SAEXPLORATION
SEISMIC SERVICES (US), LLC By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Interim Chief Executive Officer

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS:

  HIGHBRIDGE MSF INTERNATIONAL LTD.   By: Highbridge Capital Management, LLC, as
Trading Manager and not in its individual capacity   By:  

/s/ Jason Hempel

    Name: Jason Hempel     Title: Managing Director   HIGHBRIDGE TACTICAL CREDIT
MASTER FUND, L.P.   By: Highbridge Capital Management, LLC, as Trading Manager
and not in its individual capacity   By:  

/s/ Jason Hempel

    Name: Jason Hempel     Title: Managing Director

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: WHITEBOX ASYMMETRIC PARTNERS, L.P. By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Partner & CEO WHITEBOX MULTI-STRATEGY PARTNERS,
L.P. By:   Whitebox Advisors LLC its investment manager By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Partner & CEO WHITEBOX CREDIT PARTNERS, L.P. By:
  Whitebox Advisors LLC its investment manager By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Partner & CEO

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title: Deputy General Counsel BLUEMOUNTAIN KICKING HORSE
FUND, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title: Deputy General Counsel BLUEMOUNTAIN MONTENVERS
MASTER FUND SCA SICAV-SIF, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title: Deputy General Counsel

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

BLUEMOUNTAIN SUMMIT TRADING, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title: Deputy General Counsel

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS:      JOHN PECORA          By:  

/s/ John Pecora

  John Pecora

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit and
Security Agreement]